     Case 2:20-cv-02199-JCM-NJK Document 22
                                         23 Filed 03/04/21
                                                  03/08/21 Page 1 of 2


 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    DANA SNIEGOCKI, ESQ.
      Nevada Bar No. 11715
 4    E-mail: dsniegocki@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 805-8340
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
       JESSIE GRAY, an Individual,
12                                                      CASE NO.: 2:20-CV-02199-JCM-NJK
                           Plaintiff,
13
14     vs.                                              STIPULATION AND ORDER TO STAY
                                                        ALL PROCEEDINGS FOR A PERIOD
15     GRAYHAWK LEASING, LLC DBA                        OF FORTY-FIVE (45) DAYS
       PEPSI BEVERAGES COMPANY, a
16     foreign limited-liability company,
17
                           Defendant.
18
19
20           The parties, Plaintiff Jessie Gray (“Plaintiff”) and Defendant Grayhawk Leasing, LLC
21    d/b/a Pepsi Beverages Company, (“Defendant”), (hereinafter “the parties”) by and through their
22
      respective attorneys of record, hereby stipulate and agree to a stay of all proceedings in this
23
      matter for a period of forty-five (45) days.
24
             The parties have reached an agreement, in principle, to resolve all claims in this matter.
25
26    The parties are diligently working to prepare the necessary resolution documents, and believe

27    they will be able to file a stipulation of dismissal prior to the expiration of the forty-five (45)
28    day stay.

                                                 Page 1 of 2
     Case 2:20-cv-02199-JCM-NJK Document 22
                                         23 Filed 03/04/21
                                                  03/08/21 Page 2 of 2


 1             Accordingly, the parties hereby stipulate and agree to a stay of all proceedings until
 2    Monday, April 19, 2021.
 3
               The parties further stipulate and agree that, in the event they are unable to finalize the
 4
      resolution of this case prior to the expiration of the forty-five (45) day requested herein, they
 5
      will inform the Court of the same.
 6
 7             This stipulation is submitted for the purpose of allowing the parties a reasonable period

 8    of time to finalize their resolution and thus is submitted in good faith and not for the purpose of
 9    delay.
10
11
      Dated: March 4, 2021                               Dated: March 4, 2021
12
13    HKM EMPLOYMENT ATTORNEYS LLP                       LANDAU LAW LLP
14
15    By: /s/ Jenny L. Foley                             By _/s/_James H. Berry, Jr.
      JENNY L. FOLEY, Ph.D., ESQ.                        JAMES H. BERRY, JR.
16    Nevada Bar No. 9017                                jberry@landaufirm.com
      E-mail: jfoley@hkm.com                             Admitted pro hac vice
17
      DANA SNIEGOCKI, ESQ.                               1880 Century Park East, Suite 1101
18    Nevada Bar No. 11715                               Los Angeles, CA 90067
      E-mail: dsniegocki@hkm.com                         Telephone: (310) 557-0050
19    1785 East Sahara, Suite 300                        Facsimile: (310) 557-0056
      Las Vegas, Nevada 89104                            Attorneys for Defendant
20    Telephone: (702) 805-8340
21    Facsimile: (702) 805-8340
      Attorneys for Plaintiff
22
23                                                 ORDER
24                                                 IT IS SO ORDERED:
25
26                                                 ___________________________________
                                                   UNITED STATES DISTRICT JUDGE
27
                                                                March 8, 2021
28                                                 DATED:


                                                  Page 2 of 2
